        Case 2:20-mj-00336-PMW Document 1 Filed 04/30/20 Page 1 of 6



JOHN W. HUBER, United States Attorney (#7226)
MICHAEL J. THORPE, Assistant United States Attorney (#11992)
Attorneys for the United States of America
Office of the United States Attorney
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111-2176
Telephone: (801) 524-5682


                    IN THE UNITED STATES DISTRICT COURT

                     DISTRICT OF UTAH, CENTRAL DIVISION


UNITED STATES OF AMERICA,                      :                  COMPLAINT

                    Plaintiff,                 :    VIOLATIONS: 2:20mj336 PMW

vs.                                            :    SEALED
CECIL VIJIL,                                   :
                                                    Count I: 18 U.S.C. § 111(a)(1), Assault on
                    Defendant.                 :    a Federal Officer,

                                                    Count II: 18 U.S.C. § 924(c)(1)(A),
                                                    Discharging a Firearm During and in
                                                    Relation to a Crime of Violence.

                                                    Chief Magistrate Judge Paul M. Warner



      Before the Honorable Paul M. Warner, United States Chief Magistrate Judge for

the District of Utah, appeared the undersigned, who on oath deposes and says:

                                          COUNT 1
                                    18 U.S.C. § 111(a)(1)
                                 (Assault on a Federal Officer)


                                               1
         Case 2:20-mj-00336-PMW Document 1 Filed 04/30/20 Page 2 of 6



       On April 30, 2020, in the Central Division of the District of Utah,

                                       CECIL VIJIL,

the defendant herein, did forcibly assault, resist, oppose, impede, intimidate, and interfere

with a person designated in 18 U.S.C. § 1114, specifically, a Federal Bureau of

Investigations Special Agent, while the officer was engaged in and on account of the

performance of official duties, by means and use of a dangerous weapon, to wit a firearm;

all in violation of 18 U.S.C. §§ 111(a)(1) and 111(b).

                                    COUNT II
        Discharge of a Firearm During and in Relation to a Crime of Violence
                                (18 U.S.C. § 924(c))

       On or about April 30, 2020, in the Central Division of the District of Utah,

                                       CECIL VIJIL,

the defendant herein, did knowingly use, carry, brandish, and discharge a firearm during

and in relation to a crime of violence, to wit unlawful Assault on a Federal Officer as

alleged in Count I of the present Complaint, which is incorporated by reference herein;

all in violation of 18 U.S.C. § 924(c)(1)(A).



This complaint is made on the basis of investigation consisting of the following:



Complainant, Federal Bureau of Investigation Supervisory Special Agent Eric Lerohl,

being duly sworn, hereby states:


                                                2
      Case 2:20-mj-00336-PMW Document 1 Filed 04/30/20 Page 3 of 6



1. I am a Special Agent with the Federal Bureau of Investigation (FBI) and have been

   for over 19 years. During my law enforcement career, I have investigated and

   assisted in the investigation of dozens of violations of the laws of the United States.

   I am currently assigned to the Provo Resident Agency of the Salt Lake City Field

   Office. I am currently the Supervisory Special Agent overseeing the Monticello

   Resident Agency of the FBI, which is responsible for investigating various federal

   crimes with a focus on certain felonies committed on and around the Navajo Indian

   Reservation. In the course of my law enforcement career, I have personally

   investigated and/or assisted with investigations of a variety of crimes to include

   various types of fraud, violent crimes, firearms offenses, sexual assaults,

   homicides, and drug investigations. I have also authored and been involved with

   tribal, state and federal search warrants.

2. I am an investigative or law enforcement officer of the United States within the

   meaning of 18 U.S.C. § 2510(7) and am empowered by law to conduct

   investigations and to make arrests for offenses enumerated in Section 2516 of Title

   18, United States Code.

3. The facts in this affidavit come from my personal observations, my training and

   experience, and information obtained from other agents and witnesses.

   Conversations are set forth below in substance unless noted. The information

   detailed in this affidavit is based on your Affiant’s training, experience, and


                                           3
      Case 2:20-mj-00336-PMW Document 1 Filed 04/30/20 Page 4 of 6



   knowledge of this investigation. Dates and times are approximate.

4. The statements in this affidavit are based, in part, on information provided by law

   enforcement officers assigned to other law enforcement agencies, other special

   agents and employees of the FBI, and information and evidence obtained

   personally by your Affiant.

5. Since this affidavit is being submitted for the limited purpose of securing a

   Complaint, I have not included each and every fact known to me concerning this

   investigation. I have set forth only the facts that I believe are necessary to establish

   probable cause.

6. On April 30, 2020, FBI Special Agent Rachel Butler went to interview CECIL VIJIL

   at his resident. Special Agent Butler arrived at the residence in a marked San Juan

   County Sherriff’s vehicle, along with a San Juan County Sherriff’s Deputy. VIJIL

   was suspected of shooting an AR style rifle at a store in Mexican Hat, Utah, earlier

   that day.

7. Special Agent Butler and the San Juan County Sherriff’s Deputy arrived at the

   residence at approximately 3:20 P.M. on April 30, 2020. Upon opening door of the

   marked law enforcement vehicle, Special Agent Butler observed the head and face

   of a man, later identified as CECIL VIJIL, briefly appear from behind the residence.

   Special Agent Butler observed the individual immediately withdraw back behind the

   residence.


                                           4
      Case 2:20-mj-00336-PMW Document 1 Filed 04/30/20 Page 5 of 6



8. Alerted by VIJIL’s movement, Special Agent Butler and the sheriff’s deputy

   remained in their vehicle so as to have cover in the event of gunfire. Within seconds,

   VIJIL reappeared from behind the residence armed with an AR-style rifle. VIJIL

   fired multiple rounds from the rifle in the direction of Special Agent Butler and the

   vehicle she was in. The firearm was pointed at Special Agent Butler when being fired

   by VIJIL.

9. Upon seeing the brandished rifle and experiencing the gunshots being fired in their

   direction, Special Agent Butler and the San Juan County Deputy moved the vehicle

   to create tactical distancing and cover from the incoming gunfire.

10. As the vehicle was retreating, Special Agent Butler saw VIJIL reposition himself

   and his firearm to a fencepost so as to secure a better platform for firing his rifle.

   Special Agent Butler sensed she was in personal danger and believed she was about

   to be shot.

11. Special Agent Butler and the sheriff’s deputy retreated away from the residence and

   immediately reported the incident.

12. Special Agent Butler reviewed photographs of CECIL VIJIL and identified the

   shooter at the residence as VIJIL.

13. Based on the aforementioned facts, I believe that there is probable cause that VIJIL

   committed the offense of Assault on a Federal Officer, in violation of 18 U.S.C. §§

   111(a)(1) & (b), and Discharge of a Firearm During and in Relation to a Crime of


                                          5
         Case 2:20-mj-00336-PMW Document 1 Filed 04/30/20 Page 6 of 6



      Violence 18 U.S.C. § 924(c)(l)(A).

I swear that this information is true and correct to the best of my knowledge, information,

and belief.

DATED this 30th day of April 2020.


___/S/ Eric Lerohl_______________________
Eric Lerohl
Special Agent Federal Bureau of Investigation

SUBSCRIBED and SWORN to before me this 30th day of April, 2020.

___________________________________
PAUL M. WARNER
Chief United States Magistrate Judge
District of Utah


APPROVED:

JOHN W. HUBER
United States Attorney


MICHAEL J. THORPE
Assistant United States Attorney




                                             6
